HOLDAWAY, Judge,
concurring in part and dissenting in part:
I concur except for that portion of the opinion remanding for assessment of the post-service psychiatric report. In the absence of any plausible expert evidence that opines that the offenses committed in the service were a product of the alleged mental condition (and thus would have been a defense to those crimes at the military disciplinary proceedings), then the failure to consider such evidence would be, at the most, harmless error. Insofar as I know, one who has pyromania cannot successfully assert such a condition as a defense to the offenses of drunk and disorderly conduct, use of a controlled substance, and absence without leave.